DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 09/23/2020 has been entered. 
Priority
	This application claims priority from application provisional Application 62457327, filed 02/10/2017
Status of Claims
	Claims 1-13 and 21-25 are pending.
	Claims 5-8 and 11 have been withdrawn from consideration.
	Claims 14-20 have been cancelled.

Election/Restrictions
Applicant elected Invention I (Implant), Species 1 (Figure 1), and Sub-Species A (Figure 1A) without traverse on 11/14/2019. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4, 9, and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Lacroix US 3,905,777 in view of Bandoh et al (Bandoh) US 2007/0116734 A1.  
Lacroix discloses the invention substantially as claimed being a unitary hip implant (Figures 3a-4b) comprising a femoral ball (Figure 3a), a femoral component comprising proximal end with a solid neck (above line AA) connected to the ball, a tapered distal end comprising a first solid segment 12 at the distal end and a hybrid proximal segment near 13 which comprises a solid core portion 12 circumscribed by an additional interconnected interstitial porous portion 13.
However, Lacroix does not disclose claimed starting and terminating points of the solid distal segment and the hybrid proximal segment.  
	Bandoh teaches the use of a smooth solid distal segment 4 extending from a distal end of the stem and terminating at a cross-sectional transition (near 8) and a hybrid proximal segment 5 extending from the cross-sectional transition (near 8) and terminating at the proximal end of the stem in the same field of endeavor for the purpose of providing a high proximal attachment between the implant and the bone resulting in the majority of the forces being transferred at a higher point to the bone.
It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the lower distal segment of Bandoh to comprise a solid cross-section without pores or ingrowth features.  This modification results in the hybrid portion forming a stronger proximal connection to the bone.    
In regards to the claimed method for forming the implant (additive manufacturing based on a 3D model), the claims are directed at the final product rather than a method of making the device.  Therefore this limitation is considered to be a product by process limitation and given limited weight.  The implant of Lacroix anticipates this limitation because it is fully capable of being formed using additive manufacturing based on a 3D model.
In regards to claim 10, Lacroix discloses a trapezoidal cross-section (figure 3b).


Claims 2, 3, 12, 13, and 21-25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lacroix and Bandoh (Combination 1) as applied to claims 1, 4, 9, and 10 above, and further in view of Akash US 2007/0116734 A1.
	Combination 1 discloses the invention substantially as claimed being described above.  However, Lacroix does not disclose hybrid portion comprises the three total portions or a core that is hollow or porous
	Akash teaches the use of a plurality of alternating solid nonporous and porous layers (Figure 4A, 34a and b) ([0040] discloses 34a may have no pours) in the same field of endeavor for the purpose of providing reinforcing layers alternating with ingrowth promoting layers.
It would have been obvious to one having ordinary skill in the art at the time the invention was made to provide the additional porous layers as taught by Akash within the hybrid portion of Lacroix in order to provide adjustable modulus of elasticity, flexure strength, and increased porosity to the implant for better bonding to the implant site and to better match the implant structures to those of natural bone.  This modification results in a hybrid portion comprising multiple solid and porous circumferential portions.  Additionally due to the inherent nature of a porous layer. Porous layers will comprise a plurality of hollow openings, which read upon the claimed hollow portions.
Additionally, Lacroix discloses the use of an acetabular shell (Figures a and b).

Response to Arguments
Applicant's arguments filed 09/23/2020 have been fully considered but they are not persuasive. 
The applicant’s request for an interview is denied at this time because the examiner has no questions or concerns with the current application.  If the applicant 
The applicant argues that Lacroix fails to disclose two distinct segments: a solid distal portion and a hybrid proximal portion because the entire stem of Lacroix comprises a core covered with a porous part.  This is not persuasive because Lacroix is now being modified by Bandoh to teach that providing these sections in longitudinal segments is old and well known.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER D PRONE whose telephone number is (571)272-6085.  The examiner can normally be reached on Monday-Friday 10am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer M Dieterle can be reached on (571)270-7872.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  



/Christopher D. Prone/Primary Examiner, Art Unit 3774